Order
PER CURIAM.
Dejuan L. Thompson appeals his convictions, after a jury trial in Jackson County, of robbery in the first degree, § 669.020, and armed criminal action, § 571.015. In his sole point on appeal, Mr. Thompson alleges the trial court plainly erred in limiting defense counsel’s opening statement to evidence that the defense would present in its case in chief because the State’s witnesses could have been deemed defense witnesses but for the fact that the State’s case proceeded first. Mr. Thompson argues it was fundamentally unfair to prohibit the defense from apprising the jury of the exculpatory evidence the defense would elicit from the State’s witnesses.
Affirmed. Rule 30.25(b).